Citation Nr: 0116914	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-06 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of right 
orchiectomy.


ATTORNEY FOR THE BOARD

Cynthia  A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from November 1979 to 
November 1982.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
residuals of right orchiectomy.


REMAND

A review of the record discloses that additional pertinent 
evidence was received at the Board on December 4 and 18, 
2000, which is within the 90-day period following 
certification of this appeal to the Board as described in 38 
C.F.R. §20.1304(a).  The appellant did not include a waiver 
of consideration of this evidence by the RO.  Applicable 
regulations provide that any pertinent evidence received 
within 90-day period following certification of the appeal 
must be referred to the RO for review and preparation of a 
Supplemental Statement of the Case, unless this procedural 
right is waived in writing or entered on the record orally 
during a hearing by the appellant.  38 C.F.R. §20.1304(c) 
(2000).

The Board finds that the evidence received by the Board on 
December 4 and 18, 2000, is pertinent as it consists of an 
excerpt of general medical text on treatment for an 
undescended testicle along with a sworn affidavit by the 
appellant arguing that service connection for residuals of 
right orchiectomy is warranted.  Accordingly, absent a waiver 
of consideration by the RO from the appellant, remand is 
necessary to ensure full compliance with due process 
requirements, and to prevent prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, the appellant is advised that there has been a 
significant change in the law during the pendency of his 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

As remand is necessitated on other grounds, the RO should 
consider whether any additional notification or development 
action is required under the VCAA.  See Bernard supra.;  VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

The veteran had been scheduled for a hearing before a member 
of this Board, at the RO, on September 13, 2000.  On 
September 7, 2000, the RO received a request to reschedule 
the hearing so that the veteran could have a representative 
review the case.  38 C.F.R. § 20.704(d) (2000).  The veteran 
is entitled to representation at all stages of his appeal.  
38 C.F.R. § 20.600 (2000).  If, after reviewing the new 
evidence, the RO does not grant the benefit sought on appeal, 
the RO should schedule the veteran for a hearing before a 
Member of this Board.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the new evidence 
and take any action which such evidence 
may indicate.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

3.  Thereafter, the RO should readjudicate 
this claim in light of the new evidence 
submitted by the veteran and any new 
evidence developed pursuant to VCAA.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

5.  If the benefit sought on appeal 
remains denied, the appellant should be 
scheduled for a hearing before a Member of 
this Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

